Wade, J.
1. Where one charged with gaming is convicted on the evidence of one witness, who by positive and direct testimony establishes the guilt of the accused, and no error of law is complained of a judgment of guilty can not by this court be set aside because a number of other witnesses testified that the accused was not present on the occasion when the illegal game was played.
2. The judge, who, by consent, tried this case without the intervention of a jury, had the same right a jury would have possessed to credit that evidence which commended itself to his judgment; and his acceptance of the evidence of one unimpeached witness for the State, in preference to that of several unimpeached witnesses for the defense, is not subject to review by this court.
3. The judge, in passing upon the-facts by consent, could not arbitrarily disregard the testimony tending to prove an alibi in behalf of the defendant, but, failing to reconcile the testimony of these witnesses with the testimony of a single witness for the State, who asserted the guilt of the defendant, he had the right to accept the evidence offered in behalf of the State, in preference to that of the defendant’s witnesses.
4. It is not insisted, in the brief or argument, that the verdict is unauthorized for the reason that the State failed to show the alleged offense was committed within two years next preceding the finding of the indictment; and points not insisted upon will be treated as abandoned. Judgment affirmed.
Roan, J., absent.